ORDER

The husband, Jason Nathaniel Boyd, appeals from the trial court’s judgment and decree dissolving his marriage to the wife, Emily Catherine Boyd. In his five points on appeal, the husband challenges the court’s calculation and retroactive award of child support, alleges error in the court’s award of sole physical and legal custody of the minor child to the wife, and alleges error in the court’s classification and division of property.
We have reviewed the parties’ briefs and the record on appeal. The trial court’s judgment and decree is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. No jurisprudential purpose would be served by an exposition of the detailed facts and law. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).